Citation Nr: 1605921	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-24 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee with shrapnel residuals.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his right knee disability in the May 2012 VA examination.  Therefore, the issue of entitlement to TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran filed a claim for a higher evaluation for his right knee disability in February 2012.  Shortly thereafter, the Veteran was afforded a VA examination in May 2012.  At the time of the VA examination, the Veteran had forward flexion to 92 degrees with pain at 92 degrees.  Extension was to 0 degrees with pain at 0 degrees.  There was no evidence of surgery or cartilage problems.  An x-ray was also completed at that time which noted normal joint spaces, normal bony structures, no dislocation, no signs of fracture, and no signs of degenerative joint disease.  Since the time of the examination, the Veteran has sought treatment at the VA for pain in his right knee that was impacting his job.  He tried several types of pain medication and injections but only one gave him relief, and it lasted for one month.  In March 2014, the Veteran was issued a cane by the VA for his right knee disability.  Prior to this, evidence showed that he only used a knee brace regularly.  VA treatment records also show that the Veteran is considering a knee replacement.  The evidence shows that the Veteran's knee disability has worsened since his last examination in May 2012.  A new examination should be obtained that more accurately reflects the Veteran's current symptomatology of his knee disability.

In a December 2013 VA treatment record, the physician requested an x-ray of the right knee.  Results of this x-ray are not associated with the claims file.  While the case is in remand status, an attempt should be made to obtain this x-ray report.

During the May 2012 examination, the Veteran reported that he had to quit his job due to his knee disability.  Other treatment records show that he is currently working for a factory so he may not be unemployable due to his knee disability.  Although the evidence remains unclear as to the Veteran's employability status, because he has raised the issue of unemployability due to the knee disability on appeal, entitlement to a TDIU must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since June 2014 and associate them with the claims file.

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Obtain the December 2013 VA x-ray report of the right knee and associate it with the claims file.


4. Schedule the Veteran for a VA examination to determine the severity of his right knee disability.  The claims folder should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's right knee.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups. Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should address the Veteran's report of instability, and indicate whether there is objective evidence to support those complaints.  If instability or subluxation is assessed, the examiner should indicate its severity in terms of slight, moderate, or severe. 

The examiner should discuss any cartilage abnormalities and determine if there are any scars on the Veteran's right knee.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his agent should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


